Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 11-18 in the reply filed on 11/22/2022 is acknowledged.
Applicant primarily argues:
“It is respectfully submitted that the subject matter of claims 11-21 are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group. Thus, it is respectfully submitted that the search and examination of the entire application could be performed without serious burden. MPEP §803 clearly states that "If the search and examination of an entire application can be made without serious burden, the Examiner must examine it on its merits, even though it includes claims to distinct or independent inventions" (emphasis added). It is respectfully submitted that this policy should apply in the present application in order to avoid unnecessary delay and expense to Applicant in duplicative examination by the Patent Office.”
Remarks, pg. 1
The Examiner respectfully traverses as follows:
The present invention is being examined as a national stage application submitted under 35 U.S.C. 371, which requires unity of invention rather than independent and distinct analysis done for applications filed under 35 U.S.C. 111. Chapter 800 of the MPEP applies only to those restrictions in applications filed under 35 U.S.C. 111. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2022.

Claim Objections
Claims 11, 17, and 18 are objected to because of the following informalities:
Claim 11, line 5: amend “cemented carbide” to “cemented carbide substrate”
Claim 11, line 6: amend “cemented carbide” to “cemented carbide substrate”
Claim 17, line 1: amend “cemented carbide” to “cemented carbide substrate”
Claim 18, line 1: amend “cemented carbide” to “cemented carbide substrate”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gries et al. (US 2010/0239855 A1) (hereinafter, “Gries”). 

Regarding claims 11, 14, 15, and 16, Gries teaches a hard metal tool consisting of a hard metal cutting material with a binder phase where the hard metal material can preferably be tungsten carbide (Gries, [0059] and [0069]). Gries also teaches that the binder phase contained within the hard metal tool is 3-40 wt.%. preferably 5-20 wt.% (Gries, [0060]). Moreover, Gries teaches that the binder phase can have 5-75 wt.% nickel and up to 5 wt.% aluminum (Gries, [0065]). Gries also teaches that the carbon content within the cutting material is adjusted in a way that, at the most, traces of eta phases and no separations of loose carbon are present, i.e., total carbon content is 0 (Gries, [0065]).
Given that the amount of Al is 0-5 wt.% and the amount of Ni is 5-75 wt.%, the weight ratio of Al/Ni is 0-0.6, i.e., 0/5=0 and 5/75=0.6, and the total amount of Ni and Al would range from 5-80 wt.%, which overlaps with the presently claimed range. Moreover, using the above ranges of Ni and Al, the value X would range from 0.3174-5.7483. Therefore, since there are no separations of loose carbon in the cutting material of Gries, the total carbon content in the cemented carbide substrate would be below a value X, as presently claimed. 
Given that the composition of the binder, i.e., both Al and Ni can be present, and the composition of the cutting tool of Gries is substantially identical to the compositions of the binder and cutting tool as used in the present invention, as set forth above, it is clear that the cemented carbide substrate of Gries would inherently have an intermetallic γ’- Ni3Al precipitates embedded in a substitutional solid solution matrix as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).  

The cutting tool containing tungsten carbide and binder of Gries corresponds to cutting tool comprising a cemented carbide substrate including tungsten carbide of claim 11. The binder phase being 3-40 wt.%, having nickel and aluminum, and having a total amount of Ni and Al of 5-80 wt.% of Gries corresponds to 3 to 20 wt% binder and wherein a total amount of Ni and Al is between 70 to 95 wt% of a total binder of claim 11 and wherein the total amount of Ni and Al is between 80 to 95 wt% of the total binder of claim 16. The above calculated weight ratio values of Gries corresponds to having Al and Ni with a weight ratio Al/Ni of between 0.03 to 0.10 of claim 11 and wherein the weight ratio between Al/Ni is between 0.03 to 0.07 of claim 14. The absence of loose carbon and at most traces of eta phase of Gries corresponds to wherein the cemented carbide includes an eta phase and a total carbon content in the cemented carbide, C (wt%), that is below a value X of claim 11 and wherein a volume fraction of eta phase is between 0.8 and 8 vol% of claim 15. The inherent presence of γ’ Ni3Al precipitates in the solid solution matrix of Gries corresponds to the binder including intermetallic γ’-Ni3Al -precipitates embedded in a substitutional solid solution matrix of claim 11. 

Regarding claims 17 and 18, Gries also teaches that the hard phase can be a carbide, nitride, and/or carbon nitride, in particular tungsten carbide, i.e., the hard phase does not contain Co or Mo (Gries, [0069-0072]). The lack of Co and Mo in the hard material of Gries corresponds to  wherein the cemented carbide is essentially free of Co of claim 17 and wherein the cemented carbide is essentially free of Mo of claim 18. 




Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gries as applied to claim 11 above, and further in evidence of Edholm, Oscar, Design of Cemented Carbide with Ni-based Superalloy Binder Strengthened with γ’ -Ni3Al precipitates, 2018 (hereinafter “Edholm”).

Regarding claims 12 and 13, Gries teaches the use of a nickel and aluminum binder in which γ’ Ni3Al precipitates are inherently present in the matrix material (Gries, [0059-0065]). It is known in the art that γ’ Ni3Al precipitates have an average size ranging from 3-500nm as evidenced by Edholm, which teaches that commonly, the precipitates are defined to come in three to four sizes, with some variation depending on source, where the types of precipitates are primary precipitates at a size od 0.5-3µm, secondary precipitates between 100-500nm, tertiary precipitates between 10-100nm, and quaternary precipitates from 3-10nm (Edholm, pg. 16, second paragraph). The sizes of the γ’ Ni3Al precipitates of Edholm overlap with the ranges of claims 12 (10-1000nm) and 13 (10-500nm) of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738